sCitation Nr: 0016934	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  98-16 917	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder and, if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972, and was stationed in Vietnam from July 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which determined that no new and material 
evidence had been submitted to reopen the claim for service 
connection for post-traumatic stress disorder (PTSD) and 
continued to deny the claim.  Service connection for PTSD had 
been denied in a final rating decision dated in December 
1994.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied service 
connection for PTSD and the veteran was properly notified of 
that decision in a letter dated later that month.

2.  In a July 1998 rating decision, the RO found that no new 
and material evidence had been submitted to reopen the claim 
for service connection for PTSD; the veteran was properly 
notified of that decision under cover letter dated later that 
month.

3.  Evidence submitted since the December 1994 rating 
decision is not cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for PTSD.

4.  Competent medical evidence of a diagnosis of PTSD has 
been presented; there is evidence in support of the veteran's 
alleged stressors; and the evidence contains competent 
medical evidence of a nexus between the veteran's PTSD and 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1994 rating decision 
is new and material and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303(d), 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

At the time of the December 1994 rating decision, the 
evidence of record included the veteran's service medical 
records, his service personnel records, and medical records 
of treatment at the U.S.P.H. Hospital and clinic from January 
1969 to June 1994.

The service medical records are negative for complaints of or 
a diagnosis of PTSD or any psychiatric disorder.  At the 
separation examination in March 1972, it was noted that the 
veteran's psychiatric picture was normal.

The service personnel records show that he was stationed in 
Vietnam from July 1970 to July 1971.  From August 1970 to 
January 1971 he was assigned to the 93rd Engineer Battalion.  
The veteran received disciplinary punishment in February 
1971, while stationed at Binh Thuy, Vietnam.  After his duty 
in Vietnam, the veteran was stationed at Fort Hood, Texas.

Clinical treatment record show that in March 1986 the veteran 
had difficulty sleeping.  He reported that he had been in 
Vietnam and "went bonkers" in Texas.  He reported that he 
saw faces.  He also stated that no one understood him.  
Another record dated in January 1987 shows that the veteran 
had a history of depression and difficulty sleeping 
associated with alcohol abuse.  The veteran reported that he 
was very restless, unable to sleep at night, and had frequent 
nightmares, not necessarily related to the war.  He was 
having marital problems due to his short temper and lack of 
understanding of his wife and children.  The veteran reported 
that he felt uncomfortable around people and was unable to 
enjoy himself.  It was noted that he had poor impulse control 
and low self esteem associated with chronic depression.  
Additional treatment records dated in January 1987 indicate 
that the veteran had Vietnam stress syndrome.  A treatment 
record dated in April 1988 notes diagnoses of depression, 
alcohol abuse, and possible delayed stress/chronic stress 
disorder.  It was recommended that he see a VA psychiatrist.

In rating decision of December 1994, the RO denied the claim 
for service connection for PTSD because there was no evidence 
of treatment in service for a nervous condition, and the 
evidence did not show that the veteran had intrusive 
recollections, avoidant/numbing symptoms and hyperarousal 
symptoms.

Evidence added to the record since the December 1994 rating 
decision include statements from S. N., MSW, a VA Social and 
Industrial Survey report dated in October 1997, a report of a 
VA examination for PTSD dated in October 1997, VA outpatient 
treatment records, information from the U. S. Armed Services 
Center for Research of Unit Records (USACRUR), additional 
statements from the veteran, and a statement from J. M.

A July 1997 report from S. N., a Master of Social Work (MSW), 
notes that the veteran had two main stressors.  First was an 
incident in which a young girl was pushed in front of the 
truck immediately to his front.  The truck hit her and the 
veteran observed the body and helped pick up the pieces for 
the Vietnamese family.  The body looked like a split open 
watermelon and the sight of watermelons trigger anger and 
disillusionment with the veteran.  His second stressor 
involves being in a convoy delivering supplies to the main 
battle front in Cambodia.  At that time, the veteran saw a 
convoy of Vietnamese trucks returning to the rear with loads 
of dead Vietnamese in the back.  The veteran was terrified 
they would be destroyed by the intensity of the fight they 
were driving into.  The July 1997 report from S. N. also 
notes the veteran's current symptoms and their severity.  The 
diagnosis on Axis I was PTSD, chronic, with a Global 
Assessment of Functioning (GAF) score of 40.

The October 1997 VA Social and Industrial Survey, conducted 
by a MSW, shows that the veteran lived in an isolated, rural 
area with no electricity and no phone.  The veteran reported 
the same two traumatic events noted in S. N.'s July 1997 
report.  The veteran was employed at the Bureau of Indian 
Affairs as a heavy equipment operator and had been working 
there for the past five years.  He reported that he did not 
get along with his boss and had minimal contact with 
coworkers.  He worked from 8 a.m. to 4:30 p.m. and then 
returned to his home.  The interviewer noted that, based on 
the veteran's social and industrial functioning, he had a GAF 
score of 20 based upon his impairment in family 
relationships, limited outside interests, and danger of 
hurting himself.

A VA examination for PTSD was conducted in October 1997 and 
the examiner noted that the veteran's claims file was 
reviewed.  It was noted that the veteran tensed up when 
discussing Vietnam related material.  The veteran reported 
having had several combat nightmares of incoming rocket and 
mortar rounds in the past six months.  He reported flashbacks 
and intrusive recollections of his Vietnam experiences.  It 
was noted that unexpected noise caused him to go for cover.  
He currently had no friends and stayed to himself.  He did 
not socialize with relatives who lived nearby.  It was noted 
that he worked driving a truck and using an earthmover for 
the Bureau of Indian Affairs.  The examiner noted a diagnosis 
of PTSD with depressive and aggressive features, and a GAF 
score of 10.

VA medical records of treatment from July 1997 to December 
1997 show numerous diagnoses of PTSD.

In a statement dated in January 1998, the veteran indicated 
that he received some type of psychiatric treatment in 
service while stationed at Fort Hood.  He did not report that 
he was hospitalized but noted that he was given three days 
off.

In June 1998 USACRUR responded to a request from the RO 
concerning the veteran's PTSD claim.  An Operational Report-
Lessons Learned submitted by the 93rd Engineer Battalion for 
the period from August 1 through October 31, 1970, shows that 
C Company moved from Phuoc Vinh to Binh Thuy on August 24, 
1970.  The heavy equipment platoon of C Company was withdrawn 
from attachment to A Company, 31st Engineer Battalion 
(Construction) at Bien Hoa AFB and relocated with its parent 
unit at Binh Thuy.  On October 15, 1970, the entire company 
was attached to the 93rd Engineer Battalion.  USACRUR also 
provided a report of the "Chronology of VC/NVA Attacks on 
the Ten Primary USAF Operating Bases in the Republic of 
Vietnam (RVN) 1961-1973."  Binh Thuy was one of the bases 
included in this report.  The report shows that, after August 
24, 1970, the base at Binh Thuy sustained a "Standoff" 
attack on September 16, 1970, with three rounds impacting on 
the base, and no casualties, either killed or wounded in 
action.  There was another "Standoff" attack on April 27, 
1971, with one round impacting the base and no casualties.  
Another "Standoff" attack is noted on May 1, 1971, with 
three rounds impacting the base, with no casualties.  In 
addition, there was another "Standoff" attack on May 13, 
1971, with three rounds impacting the base and no casualties.  
The Board notes that this report appears to be missing a page 
listing the attacks which occurred from November 1970 to 
March 1971 (attack numbers 354 through 384).  In the June 
1998 response, USACRUR also noted that, according to U.S. 
military records, the Cambodian Campaign ended in June 1970 
prior to the veteran arriving in Vietnam.

In another report from S. N., MSW, dated in October 1998, he 
noted that he had seen the veteran for 142 visits since 
December 31, 1996.  He further noted that the veteran was 
assigned to the IV Corp of Vietnam and provided support and 
supply services to units in and around Dong Tam, Chu Lang, 
and Cambodia as part of the 1971 Army of the Republic of 
Vietnam military incursion to destroy the NVA's command 
centers in Cambodia.  It is noted that the veteran's 
stressors were from the NVA/VC attacks on the U.S. Army base 
at Dong Tam during Tet of 1971.  During this time the base 
was hit on a daily basis with rocket and mortar fire that 
left the units in the area with daily wounded in action and 
killed in action.  The social worker again reported the 
veteran's symptoms and a diagnosis on Axis I of PTSD, 
chronic, extremely severe, with a GAF score of 25.

In October 1998, J. M. wrote a statement noting that he had 
served with the veteran at Dong Tam and that during November 
to December 1970, their base was hit daily with rocket and 
mortar fire from the NVA/VC positions across the river.  He 
further noted that there were numerous casualties at that 
time and a constant threat of death.  According to J. M., the 
area the veteran was located in was also regularly hit by 
enemy fire and he was nearly killed on at least one occasion 
by shell fire that impacted his tent area.  The veteran 
survived only by diving into a ditch located outside of the 
tent.

II.  Analysis

A.  New and Material Evidence to Reopen the Claim for Service 
Connection

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, there is a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  In order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.

Evidence relevant to the issue of entitlement to service 
connection for PTSD, presented since the December 1994 rating 
decision, includes VA medical records showing that the 
veteran currently has PTSD.  Moreover, evidence added to the 
record since the December 1994 rating decision includes a VA 
examination report in which the examiner indicates that the 
current symptoms of PTSD are related to the veteran's service 
in Vietnam.  In addition, the evidence added since the 
December 1994 rating decision includes verification of a 
stressor involving exposure to enemy attacks.

The Board finds that this evidence is both new and material.  
It is clearly new evidence which was not in existence at the 
time of the December 1994 rating decision.  The additional 
evidence bears directly and substantially on the issue under 
consideration of service connection for PTSD.  The evidence 
is not cumulative or redundant, and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the issue of entitlement to service 
connection for PTSD is reopened.

B.  Entitlement to Service Connection for PTSD

The veteran has met the requirements for a well-grounded 
claim for PTSD within the meaning of 38 U.S.C.A. § 5107(a).  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996).  He has presented a claim that is not 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  38 U.S.C.A. § 5107(a).

The veteran asserts that he has PTSD that is the result of 
exposure to certain events that he was subjected to during 
his period of service in Vietnam.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303.  When a disability is not initially 
manifested during service or within an applicable presumptive 
period, service connection may nevertheless be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In Cohen, it was held that eligibility for a PTSD service-
connection award requires the presence of three elements: (1) 
A current, clear medical diagnosis of PTSD (presumed to 
include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.

The evidence of record shows that years after discharge, the 
veteran had psychiatric problems with varied psychiatric 
diagnoses.  However, more than one physician, including a VA 
examiner, has diagnosed the veteran with PTSD.  Therefore the 
evidence provides the first requirement of 38 C.F.R. § 
3.304(f); a diagnosis of PTSD exists.  

In addition, there is credible supporting evidence that the 
claimed in-service stressor of exposure to rocket and mortar 
attacks actually occurred.  The information supplied by 
USASCRUR shows that the base where the veteran's company was 
located sustained several attacks from the enemy.  Although 
this information does not confirm J. M.'s statement that 
there were daily rocket and mortar attacks and numerous 
casualties from November to December 1970, it does show that 
the veteran was exposed to some enemy attacks and it is 
plausible that he feared for his safety and his life.  The 
incident related by J. M. that the veteran on at least one 
occasion was nearly killed, as well as the incidents relating 
to the veteran witnessing a young girl being killed by a 
truck and observing truckloads of dead Vietnamese, are not 
verified.  However, the stressor of exposure to enemy attacks 
while in Vietnam has been verified.  

Lastly, there is competent medical evidence which links the 
veteran's service stressor to his current PTSD symptoms, 
which meets the final criteria of service connection for PTSD 
pursuant to 38 C.F.R. § 3.304(f).  Accordingly, the evidence 
supports service connection for PTSD.


ORDER

Service connection for PTSD is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

